

115 HR 5145 IH: Close Tax Loopholes That Outsource American Jobs Act
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5145IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Ms. DeLauro introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to eliminate tax preferences for foreign profits by
			 repealing the reduced rate of tax on foreign-derived intangible income and
			 global intangible low-taxed income.
	
 1.Short titleThis Act may be cited as the Close Tax Loopholes That Outsource American Jobs Act. 2.Repeal of reduced rate of tax on foreign-derived intangible income and global intangible low-taxed income (a)In generalPart VIII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by striking section 250 (and by striking the item relating to such section in the table of sections of such part).
			(b)Conforming amendments
 (1)Section 172(d) of such Code is amended by striking paragraph (9). (2)Section 246(b)(1) of such Code is amended—
 (A)by striking subsection (a) and (b) of section 245, and section 250 and inserting and subsection (a) and (b) of section 245; and (B)by striking subsection (a) and (b) of section 245, and 250 and inserting and subsection (a) and (b) of section 245.
 (3)Section 469(i)(3)(F)(iii) of such Code is amended by striking 222, and 250 and inserting and 222. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
			